Citation Nr: 1814333	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran requested a Board hearing in connection with the issues on appeal, which was scheduled for October 2017.  However, prior to his hearing, he requested a postponement of the hearing.  Subsequently, the Veteran's son, his fiduciary, indicated in January 2018 that the Veteran would be unable to attend the hearing and requested that VA adjudicate his case based on the evidence of record.  Based on the foregoing, the Board finds that the Veteran's request for a Board hearing to be withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

The Board also notes that, following the issuance of the March 2008 statement of the case, additional evidence, to include VA treatment records and examination reports pertinent to the bilateral hearing loss claims on appeal, was associated with the record.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  However, the Board finds that there is no prejudice to the Veteran in the Board proceeding with a decision as to his applications to reopen his previously denied claims for service connection for back and acquired psychiatric disorders at this time as such newly received evidence is either duplicative of that previously considered and/or irrelevant to such claims.  38 C.F.R. § 20.1304(c) (2017).  Additionally, no prejudice results to the Veteran in the Board considering such evidence herein with regard to his application to reopen his previously denied claim for service connection for bilateral hearing loss as the Board reopens the previously denied claim herein.  Furthermore, as the reopened claim is remanded, the AOJ will have an opportunity to review the newly received evidence in the readjudication of such claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a final October 1987 decision, the Board denied service connection for a back disorder.

2. Evidence associated with the record since the final October 1987 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.

3. In a final December 1975 rating decision, the AOJ denied service connection for bilateral hearing loss.

4. Evidence associated with the record since the final December 1975 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

5. In a final January 1989 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder.

6. Evidence associated with the record since the final January 1989 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The October 1987 Board decision that denied service connection for a back disorder is final.  38 U.S.C. § 4004(b) (1982) [38 U.S.C. § 7104(b) (2012)]; 38 C.F.R. § 19.104 (1987) [38 C.F.R. § 20.1100 (2017)]. 

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The December 1975 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 4005(c) (1970) [(38 U.S.C. § 7105(c) (2012)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)].

4. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. The January 1989 Board decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 4004(b) (1988) [38 U.S.C. § 7104(b) (2012)]; 38 C.F.R. § 19.104 (1988) [38 C.F.R. § 20.1100 (2017)].

6. New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
  
Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Generally, a claim which has been denied in an unappealed AOJ or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Back Disorder

In an October 1987 decision, the Board denied service connection for a back disorder as the Veteran's service treatment records did not show a chronic back disability, a chronic back disability did not manifest until years after separation from service, and the evidence did not show that a current back disability was related to service.  The Veteran was advised of such decision the same month; however, he did not submit a motion for reconsideration.  Further, VA has not received any relevant service department records since the issuance of the October 1987 decision.  Therefore, the March 1987 decision is final.  38 U.S.C. § 4004(b) (1982) [38 U.S.C. § 7104(b) (2012)]; 38 C.F.R. § 19.104 (1987) [38 C.F.R. § 20.1100 (2017)].

The evidence received since the October 1987 decision includes VA treatment records, private treatment records, state Social Security Administration (SSA) records, and lay statements.  However, the only references to a back disorder involve the Veteran's reports of back pain since service.  The evidence does not include a competent medical opinion indicating a chronic back disorder existed in service or manifested within a year of service.  Additionally, the evidence does not include a competent medical opinion indicating a current back disorder is causally or etiologically related to service.  Here, the Veteran's lay statements received since the October 1987 Board decision are duplicative of his previous assertions.  Moreover, while the Veteran is competent to report his symptoms of back pain, he is not competent to render an etiological opinion relating a current back disorder to any aspect of his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, his opinion as to the etiology of his back disorder is not competent.  

In conclusion, the Board finds the evidence received since the October 1987 final Board decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disorder. Consequently, new and material evidence has not been received to reopen the claim, the Veteran's appeal must be denied, and the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Bilateral Hearing Loss

In a November 1975 rating decision, the AOJ denied service connection for bilateral hearing loss on the basis that the evidence did not show that such was incurred in the line of duty, but rather pre-existed service and was not aggravated by service.  The Veteran was notified of the decision and his appellate rights in December 1975, but did not submit a timely notice of disagreement.  Further, VA did not receive any new and material evidence within one year of the issuance of such decision and no relevant service department records have since been received.  Therefore, the December 1975 rating decision is final.  38 U.S.C. § 4005(c) (1970) [(38 U.S.C. § 7105(c) (2012)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)].

The evidence received since the December 1975 final rating decision includes VA treatment records, private treatment records, state SSA records, and lay statements as well as a September 2017 VA audiological examination report.  In pertinent part, the examination report shows the VA examiner found hearing loss did not pre-exist service.  Although the VA examiner did not provide a rationale for this finding, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  As such evidence raises the possibility that hearing loss had its onset during service, it is considered new and material evidence in support of the Veteran's claim.  Therefore, the Board finds the evidence received since the December 1975 final rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, such claim is reopened. 

Acquired Psychiatric Disorder

In a January 1989 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder on the basis that the record did not contain competent evidence linking a current acquired psychiatric disorder to the Veteran's service.  The Veteran did not appeal that decision to the Court, nor did he submit a motion for reconsideration of that decision.  Further, VA has not received any relevant service department records since the issuance of such decision.  Therefore, the January 1989 decision is final.  38 U.S.C. § 4004(b) (1988) [38 U.S.C. § 7104(b) (2012)]; 38 C.F.R. § 19.104 (1988) [38 C.F.R. § 20.1100 (2017)].

The evidence received since the January 1989 decision includes VA treatment records, private treatment records, state SSA records, and lay statements.  Although the records reflect additional diagnoses of current acquired psychiatric disorders, to include posttraumatic stress disorder (PTSD), the evidence does not provide etiologies for the diagnoses; in particular, the only statement relating the diagnosis of PTSD to the Veteran's service comes from the Veteran's son.  As a result, the evidence does not contain a competent medical opinion indicating that any current acquired psychiatric disorder is causally or etiologically related to service.  Again, while the Veteran and his son are competent to report his symptoms, they are not competent to render an etiological opinion relating a current acquired psychiatric disorder to an in-service event, injury, or disease.  See Jandreau, supra; Woehlaert, 21 Vet. App. 456.  Accordingly, their opinions as to the etiology of the Veteran's current acquired psychiatric disorders are not competent medical evidence.  Moreover, the Veteran's lay statements received since the January 1989 Board decision are duplicative of his previous assertions.

In conclusion, the Board finds the evidence received since the January 1989 final Board decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  Consequently, VA has not received new and material evidence to reopen the claim, the Veteran's appeal must be denied, and the benefit of the doubt doctrine is not applicable.  Annoni, 5 Vet. App. at 467.


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a back disorder is denied.

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A ; 38 C.F.R. § 3.159.

The Veteran asserts that he currently has bilateral hearing loss as a result of in-service noise exposure and an ear injury.  VA treatment records and examination reports reflect a diagnosis of bilateral hearing loss for VA purposes during the appeal period.  Additionally, service treatment records reflect diagnoses of otitis media, nonsupportive, chronic, right side with some secondary hearing loss, and perforation of tympanic membrane, central type, right side.  As a result, the Board finds the evidence reflects an in-service injury and/or disease for service connection purposes.  However, the in-service examination reports indicate that the Veteran's hearing loss pre-existed service.  Conversely, a September 2017 VA examiner found that hearing loss did not pre-exist service.  As a result, the Board finds an addendum opinion is required to determine whether any current hearing loss is causally or etiologically related to service, or, if hearing loss pre-existed service, was aggravated by service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who conducted the Veteran's September 2017 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

Is there clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed service?

(A)  If so, is there clear and unmistakable evidence that the Veteran's bilateral hearing loss did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

If there was an increase in the severity of the Veteran's bilateral hearing loss, was such increase clearly and unmistakably due to the natural progress of the disease?

(B)  If not, is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, service?

When providing the foregoing opinions, the VA examiner must address the in-service documentation of noise exposure and diagnoses of otitis media, nonsupportive, chronic, right side with some secondary hearing loss, and perforation of tympanic membrane, central type, right side.  In addition, the VA examiner must consider the lay statements pertaining to the onset and continuity of symptomatology.  

A complete rationale should be provided for any opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


